                                  Case 2:19-cr-00071-RFB-BNW Document 188 Filed 07/20/21 Page 1 of 4




                                   1 Lance A. Maningo
                                     MANINGO LAW
                                   2 Nevada Bar No. 6405
                                     400 South 4th Street, Suite 650
                                   3
                                     Las Vegas, Nevada 89101
                                   4 702.626.4646
                                     lance@maningolaw.com
                                   5 Attorney for Defendant
                                   6
                                                                UNITED STATES DISTRICT COURT
                                   7                                 DISTRICT OF NEVADA

                                   8 THE UNITED STATES OF AMERICA,               )
                                   9                                             )
                                                     Plaintiff,                  )
                                  10                                             )                  2:19-cr-00071-RFB-BNW
                                  11   vs.                                       )                  (Second Request)
                                                                                 )
                                  12   STYLES’ZA WASHINGTON,                     )
400 South 4th Street, Suite 650




                                  13                                             )
  Las Vegas, Nevada 89101
   www.maningolaw.com




                                                         Defendant.              )
                                  14   _________________________________________ )
                                  15 Certification: This Stipulation and Order is being timely filed.
                                  16                       STIPULATION TO CONTINUE SENTENCING
                                  17          IT IS HEREBY STIPULATED by and between Christopher Chiou, Acting United
                                  18
                                       States Attorney and, SHAHEEN TORGOLEY, Assistant United States Attorney, Counsel for
                                  19
                                       the United States of America and, LANCE A. MANINGO, of Maningo Law, counsel for
                                  20
                                  21 Defendant STYLES’ZA WASHINGTON, that the sentencing hearing currently scheduled for
                                  22 July 27, 2021, at 1:00 p.m. be vacated and continued thirty (30) days or to a date and time
                                  23
                                       convenient to this Honorable Court.
                                  24
                                              This Stipulation is entered into for the following reasons:
                                  25
                                              1.     That counsel for Defendant needs additional time to prepare the sentencing
                                  26
                                                     memorandum;
                                  27
                                              2.     That Defendant WASHINGTON is out of custody and does not object to this
                                  28                 continuance;


                                                                                     1
                                  Case 2:19-cr-00071-RFB-BNW Document 188 Filed 07/20/21 Page 2 of 4


                                             3.     That denial of this request for a continuance could result in a miscarriage of
                                   1                justice; and

                                   2         4.     This is the second request for a continuance of the sentencing date in this case.
                                   3
                                             RESPECTFULLY SUBMITTED this 16th day of July, 2021.
                                   4
                                   5
                                     CHRISTOPHER CHIOU                                    MANINGO LAW
                                   6
                                     United States Attorney                               By: /s/ Lance Maningo
                                   7 By: /s/ Shaheen Torgoley                              LANCE MANINGO, ESQ.
                                     SHAHEEN TORGOLEY                                     Counsel for Defendant WASHINGTON
                                   8 Assistant United States Attorney
                                     Counsel for Plaintiff
                                   9
                                  10
                                  11
                                  12
400 South 4th Street, Suite 650




                                  13
  Las Vegas, Nevada 89101
   www.maningolaw.com




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                    2
                                  Case 2:19-cr-00071-RFB-BNW Document 188 Filed 07/20/21 Page 3 of 4


                                       Lance A. Maningo
                                   1   MANINGO LAW
                                       Nevada Bar No. 6405
                                   2   400 South 4th Street, Suite 650
                                       Las Vegas, Nevada 89101
                                   3
                                       702.626.4646
                                   4   lance@maningolaw.com
                                       Attorney for Defendant
                                   5
                                                                  UNITED STATES DISTRICT COURT
                                   6
                                                                       DISTRICT OF NEVADA
                                   7
                                       THE UNITED STATES OF AMERICA,             )
                                   8
                                                                                 )
                                   9                     Plaintiff,              )
                                                                                 )                   2:19-cr-00071-RFB-BNW
                                  10   vs.                                       )                   (Second Request)
                                  11                                             )
                                       STYLES’ZA WASHINGTON,                     )
                                  12                                             )
400 South 4th Street, Suite 650




                                  13                     Defendant.              )
  Las Vegas, Nevada 89101
   www.maningolaw.com




                                       _________________________________________ )
                                  14
                                                                             FINDINGS OF FACT
                                  15
                                  16           Based upon the pending Stipulation of the parties, and good cause therefore, the Court

                                  17 finds that:
                                  18
                                               1.      That counsel for Defendant needs additional time to prepare the sentencing
                                  19                   memorandum;

                                  20           2.      That Defendant WASHINGTON is out of custody and does not object to this
                                                       continuance;
                                  21
                                  22           3.      That denial of this request for a continuance could result in a miscarriage of
                                                       justice; and
                                  23
                                  24           4.      This is the second request for a continuance of the sentencing date in this case.

                                  25                                     CONCLUSIONS OF LAW

                                  26         The ends of justice served by granting said continuance outweigh the best interests
                                  27
                                       of the public and the defendant, since the failure to grant said continuance would be likely to
                                  28
                                       result in a miscarriage of justice.

                                                                                       3
                                  Case 2:19-cr-00071-RFB-BNW Document 188 Filed 07/20/21 Page 4 of 4


                                                                               ORDER
                                   1
                                              IT IS THEREFORE ORDERED that the that sentencing in this matter currently
                                   2
                                                                                                              August 31, 2021
                                       scheduled for July 27, 2021 at 1:00 p.m. be vacated and continued to __________________ at
                                   3
                                     11:00 AM in LV Courtroom 7C.
                                   4 __________
                                   5          DATED this _____
                                                         20th day of July, 2021.
                                   6
                                   7
                                                                                  ________________________________
                                   8                                              RICHARD F. BOULWARE, II
                                                                                  UNITED STATES DISTRICT JUDGE
                                   9
                                       Respectfully submitted by:
                                  10
                                     /s/ Lance Maningo
                                  11 LANCE A. MANINGO, ESQ.
                                  12 Nevada Bar
                                             th
                                                 No.: 006405
                                     400 S. 4 Street, Suite 650
400 South 4th Street, Suite 650




                                  13 Las Vegas, Nevada 89101
  Las Vegas, Nevada 89101
   www.maningolaw.com




                                     Attorney for Defendant
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                   4
